IN THE SUPREME COURT OF THE STATE OF NEVADA


                MICHAEL LITTLE,                                       No. 69481
                Petitioner,
                vs.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; AND THE HONORABLE ROB                                 FILED
                BARE, DISTRICT JUDGE,
                                                                             MAR 1 7 2016
                Respondents,
                                                                        CLE TRRAOCrKGPLr
                and                                                                   Rt EJD
                                                                                           MEEMCAONtim.


                STEVEN GRIERSON, CLERK OF THE                                     Yo4-4--vca
                COURT; THE HONORABLE RUTH
                KOLHOSS, JUSTICE OF THE PEACE,
                JUSTICE COURT OF THE MOAPA
                TOWNSHIP; AND CLERK OF THE
                COURT, JUSTICE COURT MOAPA
                TOWNSHIP,
                Real Parties in Interest.




                                      ORDER DENYING PETITION
                             This is a pro se petition for a writ of mandamus, writ of
                prohibition, writ of certiorari, and writ of coram nobis. Petitioner
                complains that the judgments of conviction in his misdemeanor cases are
                not file-stamped and the dates were fraudulently changed, and he seeks
                an order reversing the denial of his misdemeanor appeals and directing
                that his charges be dismissed. We have reviewed the documents
                submitted in this matter, and without deciding upon the merits of any
                claims raised therein, we decline to exercise original jurisdiction in this
                matter.    See NRS 34.160; NRS 34.170; NRS 34.320; NRS 34.330; NRS
SUPREME COURT
      OF
    NEVADA


19) 1947A
                    34.020; see also Trujillo v. State, 129 Nev. Adv., Op. 75, 310 P.3d 594
                    (2013). Accordingly, we
                               ORDER the petition DENIED.


                                                                         Lkie           , J.
                                                              Hardesty


                                                                   ta                   , J.
                                                              Saitta


                                                                                        , J.




                    cc: Michael Thomas Little
                         Attorney General/Carson City
                         Clark County District Attorney
                         Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                          2
(0) 1947A    4Sto